Citation Nr: 9932306	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  What evaluation is warranted for the period from January 
24, 1998, for chronic muscular back pain?

2.  What evaluation is warranted for the period from January 
24, 1998, for headaches, status post closed head injury?


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  Since January 24, 1998, chronic muscular back pain has 
been manifested by subjective complaints of daily pain, with 
no objective evidence of functional impairment due to pain on 
motion.

2.  Since January 24, 1998, the competent evidence of record 
has not shown that the veteran's headaches due to a head 
injury are productive of more than subjective complaints.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for chronic 
muscular back pain, for the period from January 24, 1998, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (1999).

2.  A disability rating in excess of 10 percent for 
headaches, for the period from January 24, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8045-9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for higher evaluations for headaches, status post 
closed head injury, and chronic muscular back pain are 
original claims that were placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran served on active duty from November 1995 to 
January 1998, when he was discharged due to physical 
disability.  A review of his service medical records (SMRs) 
reveals that he suffered a closed head injury and injury to 
his lower back as the result of a motor vehicle accident in 
August 1996.  Subsequent treatment records show that the 
veteran continued to complain of headaches and low back pain.

A medical board, dated in September 1997, noted that the 
veteran complained of headaches, dizzy spells and feelings of 
passing out.  These attacks occurred every other day.  He did 
not have any evidence of epilepsy or seizure disorder.  
Electroencephalograms (EEG), performed in February and March 
1997, were interpreted as normal.  An addendum, dated in 
November 1997, noted that there was no evidence of any other 
neurological sequelae on examination.  The medical board also 
noted that the veteran had persistent complaints of low back 
pain since the accident.  He localized the pain to the mid to 
lower region.  There were no neurological symptoms such as 
tingling in the lower extremities or bowel or bladder 
dysfunction.  He was noted to have a full range of motion of 
the neck and the lumbosacral spine.  He was nontender over 
the sacroiliac (SI) joints with deep tendon reflexes (DTRs) 
of 2+ at the knees and ankles.  His motor strength was 
described as 5/5 in the lower extremities.  Straight leg 
tests were negative.  The diagnosis was chronic muscular back 
pain.

The veteran underwent physical evaluation board proceedings 
in December 1997 which determined that he was unfit for 
further service due to disability.  He was assigned 10 
percent ratings for closed head injury with episodes of 
headaches, lightheadedness, dizziness and passing out, and 
for chronic back pain.  He was discharged from active duty on 
January 23, 1998.

The veteran's claim for service connection for the issues on 
appeal was received at the RO in January 1998.  He was 
originally scheduled for a VA examination in April 1998 but 
failed to report.  Consequently, he was granted service 
connection for headaches, status post closed head injury and 
chronic muscular back pain in August 1998.  He was assigned 
noncompensable ratings for his disabilities, with effective 
dates of January 24, 1998, the day after his discharge from 
service.

The veteran was afforded a VA examination in October 1998 
after it was learned that he had not received notice of the 
prior scheduled examination.  The veteran reported pain and 
stiffness in his low back nearly every day.  He denied any 
radiation of pain down his legs.  He said that he experienced 
pain with prolonged standing and sitting or with lifting 
heavy objects weighing more than 75 pounds.  He also 
described his headaches as coming on suddenly at any time of 
the day or night.  The headache would be made worse by bright 
lights.  They were usually preceded by sensations described 
as tingling in his hands and visual disturbances with the 
presence of "green spots" in his visual field.  He denied 
any flashing or wavy lines in his visual fields.  He denied 
any residual affects following the headaches such as weakness 
or numbness in his extremities or visual disturbances.  He 
further denied any problem with walking, balance, or 
sensations.  He estimated that his headaches occurred about 
once a month and would last for several hours.

Physical examination of the spine revealed no obvious 
deformity.  There was 2+ tenderness to discomfort over 
palpation of the lumbar vertebrae.  There was 1+ tenderness 
to palpation over the SI joints bilaterally, the right 
greater than the left.  Straight leg testing was negative to 
60 degrees.  DTRs were equal bilaterally and neither 
diminished or hyperactive.  No ankle clonus was noted.  
Sensation to lower extremities was without defects.  The 
range of motion was reported with forward flexion to 70 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and trunk rotation to 30 degrees 
bilaterally.  X-rays of the lumbar spine were interpreted as 
normal.

In regard to the headaches, the examiner tested the veteran's 
cranial nerves with no obvious defects reported.  The veteran 
was able to perform several tests, such as rapid alternating 
finger movements, and sliding his heel down the opposite 
shin, without difficulty.  The other tests were also reported 
as either negative or normal.  The examiner's diagnoses were 
traumatic lumbar strain with normal radiographs of the lumbar 
spine, and, post-traumatic headaches.

In an addendum, dated in November 1998, the examiner noted 
that the veteran denied any pain with active motion of the 
spine.  He specifically denied any muscular weakness in the 
back.  While the veteran reported pain in his back most of 
the time, he denied any additional limitation of function as 
a result of pain.  The active range of motion of the spine 
was accomplished without observable signs of discomfort and 
no report of complaints of pain.  No muscle spasm was 
elicited during the examination or on active range of motion.

The veteran's disability ratings were increased to 10 percent 
in February 1999.  The ratings were made effective 
retroactive back to January 24, 1998.

The veteran's chronic muscular back pain has been rated under 
Diagnostic Code 5295, for lumbosacral strain.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5295, a 10 percent rating is 
warranted for a lumbosacral strain that is productive of 
characteristic pain on motion.  A 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending, and a unilateral loss of lateral spine motion in a 
standing position.

In this case, there is no objective evidence of muscle spasm 
on motion or unilateral loss of lateral spine motion in a 
standing position to justify a 20 percent rating under 
Diagnostic Code 5295.  The Board has also considered a higher 
rating under Diagnostic Code 5292 which provides that a 
slight limitation of lumbar motion warrants a 10 percent 
rating; and that a moderate limitation of motion warrants a 
20 percent evaluation.  However, the veteran had essentially 
a full range of motion in all ranges with the exception of 
forward flexion.  There is no objective evidence to show that 
he suffers from more than a slight limitation of motion as 
reported at his October 1998 VA examination.  Further, there 
is no evidence of intervertebral disc syndrome to warrant 
consideration of a 20 percent rating under Diagnostic Code 
5293.  38 C.F.R. § 4.71a.  

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there is no objective 
evidence to support an increased rating for functional loss 
due to pain on motion.  The VA examiner reported in October 
1998 and in the November 1998 addendum that the veteran did 
not exhibit any observable signs of discomfort or complaints 
of pain on active motion.

In regard to the veteran's headaches, his disability has been 
rated under Diagnostic Codes 8045-9304 for brain disease due 
to trauma and dementia due to head trauma.  38 C.F.R. 
§§ 4.124a, 4.130.  Pursuant to Diagnostic Code 8045, purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. §§ 4.124a, 4.130.

In this case, the veteran was afforded a neurological 
evaluation for his headache complaints in service.  
Notwithstanding subjective symptoms of recurrent headaches, 
lightheadedness, dizziness and episodes of passing out; 
neurological studies, to include EEG tests, were negative.  
The neurological results of the October 1998 VA examination 
were also negative.  There was no evidence of multi-infarct 
dementia to warrant consideration of a rating in excess of 10 
percent.

The Board has also considered a higher rating for the 
veteran's headaches under Diagnostic Code 8100, for migraine 
headaches.  Under Diagnostic Code 8100, a 30 percent rating 
is applicable for headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  38 C.F.R. § 4.124a.  However, the evidence 
of record does not show the veteran to suffer from migraine 
headaches that are medically related to the inservice 
accident.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Since January 24, 1998, the veteran's chronic muscular back 
pain and headaches, status post closed head injury, have not 
been more than 10 percent disabling.  The benefits sought on 
appeal are denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

